Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                 Civil Action No.: 1:20-cv-21913-UU


   JOSE PADILLA,

             Plaintiff,

   v.

   GULF COAST COLLECTION
   BUREAU, INC.

             Defendant.
                                                      /

        DEFENDANT, GULF COAST COLLECTION BUREAU, INC.’S RESPONSE IN
       OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSE
                         WITH MEMORANDUM OF LAW

          COMES NOW Defendant, GULF COAST COLLECTION BUREAU, INC. (“GCCB”),

  by and through its undersigned counsel, and files its Response in Opposition to Plaintiff’s Motion

  to Strike Defendant’s Seventh Affirmative Defense, and pursuant to the Federal Rules of Civil

  Procedure [DE 10], and in support thereof states:

  I.      Standard under Fed. R. Civ. P. 12(f).

          Upon the motion of a party or on its own, "[t]he court may strike from a pleading an

  insufficient defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R. Civ.

  P. 12(f). Federal Rules of Civil Procedure 12(f) authorizes a district court to "strike from a pleading

  an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R.

  Civ. P. 12(f). Although a court has broad discretion when considering a motion to strike, see

  Morrison v. Exec. Aircraft Refinishing Co., 434 F. Supp. 2d 1314, 1317-18 (S.D. Fla. 2005),

  striking a defense from a pleading is a drastic remedy generally disfavored by courts. Pujals ex
Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 2 of 10



  rel. El Rey De Los Habanos, Inc. v. Garcia, 777 F. Supp. 2d 1322, 1327 (S.D. Fla. 2011). For that

  reason, a motion to strike an affirmative defense is typically denied unless the defense (1) has no

  possible relation to the controversy, (2) may cause prejudice to one of the parties, or (3) fails to

  satisfy the general pleading requirements of Rule 8 of the Federal Rules of Civil Procedure. Nobles

  v. Convergent Healthcare Recoveries, Inc., No. 8:15-CV-1745-T-30MAP, 2015 U.S. Dist. LEXIS

  115448, 2015 WL 5098877, at *1 (M.D. Fla. Aug. 31, 2015).

          But district courts disagree over the standard required for pleading affirmative defenses.

  Some courts have held that affirmative defenses are subject to the heightened pleading standard of

  Rule 8(a) set forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d

  929 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). See,

  e.g., In re Checking Account Overdraft Litig., No. 1:09-MD-02036-JLK, 307 F.R.D. 656, 2015

  U.S. Dist. LEXIS 74667, 2015 WL 3551527, at *19 (S.D. Fla. June 8, 2015); Grovenor House,

  L.L.C. v. E.I. Du Pont De Nemours And Co., No. 09-21698-CIV, 2010 U.S. Dist. LEXIS 91905,

  2010 WL 3212066, at *1 (S.D. Fla. Aug. 12, 2010); Castillo v. Roche Labs. Inc., No. 10-20876-

  CIV, 2010 U.S. Dist. LEXIS 87681, 2010 WL 3027726, at *2 (S.D. Fla. Aug. 2, 2010). Under this

  standard, an affirmative defense that "merely offer[s] labels and conclusions or a formulaic

  recitation of the elements of a cause of action will not do." Adams v. JP Morgan Chase Bank, N.A.,

  No. 3:11-CV-337-J-37MCR, 2011 U.S. Dist. LEXIS 79366, 2011 WL 2938467, at *2 (M.D. Fla.

  July 21, 2011) (citation omitted). Instead, a defense would have to contain enough factual matter

  to "raise a right to relief above the speculative level." Id. (citation omitted).

          Other courts, however, have held that the heightened pleading standard of Twombly and

  Iqbal does not apply to affirmative defenses. See, e.g., Tarasewicz v. Royal Caribbean Cruises

  Ltd., No. 14-CIV-60885, 2015 U.S. Dist. LEXIS 45923, 2015 WL 1566398, at *2 (S.D. Fla. Apr.



                                                     2
Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 3 of 10



  8, 2015); Sparta Ins. Co. v. Colareta, No. 13-60579-CIV, 2013 U.S. Dist. LEXIS 146700, 2013 WL

  5588140, at *1 (S.D. Fla. Oct. 10, 2013); Gonzalez v. Midland Credit Mgmt., Inc., No. 6:13-CV-

  1576-ORL-37, 2013 U.S. Dist. LEXIS 160093, 2013 WL 5970721, at *3 (M.D. Fla. Nov. 8, 2013);

  Ramnarine v. CP RE Holdco 2009-1, LLC, No. 12-61716-CIV, 2013 U.S. Dist. LEXIS 60009, 2013

  WL 1788503, at *1 (S.D. Fla. Apr. 26, 2013); Adams v. JP Morgan Chase Bank, N.A., No. 3:11-

  cv-337-J-37MCR, 2011 U.S. Dist. LEXIS 79366, 2011 WL 2938467, at *2-3 (M.D. Fla. July 21,

  2011); Floyd v. SunTrust Banks, Inc., No. 1:10-CV-2620-RWS, 2011 U.S. Dist. LEXIS 65190, 2011

  WL 2441744 (N.D. Ga. June 13, 2011); Jackson v. City of Centreville, 269 F.R.D. 661 (N.D. Ala.

  2010); Blanc v. Safetouch, Inc., No. 3:07-cv-1200-J-25TEM, 2008 U.S. Dist. LEXIS 68158, 2008

  WL 4059786, at *1 (M.D. Fla. Aug. 27, 2008).

             In support, these courts point to the differences between Rule 8(a), which governs the

  pleading of claims, and Rules 8(b) and (c), which apply to affirmative defenses. Sparta, 2013 U.S.

  Dist. LEXIS 146700, 2013 WL 5588140, at *2. Rule 8(a)(2) requires that a claim for relief contain

  "a short and plain statement of the claim showing that the pleader is entitled to relief," while Rule

  8(b)(1)(A) provides only that, when responding to a pleading, a party must "state in short and

  plain terms its defenses to each claim asserted against it." Id.; see also Fed. R. Civ. P. 8(a)(2),

  (b)(1)(A). Similarly, Rule 8(c) requires a party to "affirmatively state any avoidance or affirmative

  defense." Sparta, 2013 U.S. Dist. LEXIS 146700, 2013 WL 5588140, at *2; see also Fed. R. Civ.

  P. 8(c).

             Courts offer justifications for applying a less stringent standard to affirmative defenses.

  First, these courts maintain that the Twombly standard is rooted in Rule 8(a)'s "showing"

  requirement. See, e.g., E.E.O.C. v. Joe Ryan Enterprises, Inc., 281 F.R.D. 660, 662 (M.D. Ala.

  2012) (citing cases). As proof, they cite various parts of the Twombly opinion, including one



                                                      3
Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 4 of 10



  particularly telling passage where the United States Supreme Court explains that "Rule 8(a)(2) still

  requires a 'showing,' rather than a blanket assertion, of entitlement to relief." Sparta, 2013 U.S.

  Dist. LEXIS 146700, 2013 WL 5588140, at *3 (quoting Twombly, 550 U.S. at 555 n.3). Juxtaposing

  the "showing" language in Rule 8(a) with the "stating" language in Rules 8(b) and (c), these same

  courts then point out the difference between requiring the statement of something and requiring

  the showing of something:

         "To state" means "[t]o set forth in words; declare," while "to show" refers to the
         practice of "demonstrat[ing] by reasoning or procedure" or "demonstrat[ing] to
         by reasoning or procedure; inform[ing] or prov[ing] to: showed him how to fix
         the camera; showed her that it could really happen." Thus, showing requires
         significantly more than stating alone.
         Id. (internal citations omitted).
         Second, relying on well-settled principles of statutory construction, courts applying a lower

  pleading standard to affirmative defenses maintain that,

                 if the drafters of Rule 8 had intended for the "showing" requirement to
                 apply to the pleading of defenses, they knew how to say it, as
                 demonstrated by Rule 8(a), and would have written that requirement
                 into Rules 8(b) and (c). The drafters of Rules 8(b) and (c) having not
                 done so, these courts reason, the judiciary is not free to engraft the
                 "showing" requirement onto these rules itself. Thus, these courts
                 conclude, where, as with Rule 8, the language of the provision being
                 construed is clear, the analysis ends with the language, and the court
                 may not take into account policy considerations.
         While the Eleventh Circuit has addressed affirmative defenses, it has not extended the

  pleading requirements of Rule 8(a) beyond claims. Rather, the appeals court has stressed that

  notice is the main purpose of Rule 8(c). See Hassan v. U.S. Postal Serv., 842 F.2d 260, 263 (11th

  Cir.1988) ("The purpose of Rule 8(c) is simply to guarantee that the opposing party has notice of

  any additional issue that may be raised at trial so that he or she is prepared to properly litigate

  it."). In fact, in Hassan, the Eleventh Circuit allowed the defendant to raise an affirmative defense

  it did not even plead because the plaintiff had notice. Id.; see also Hewitt v. Mobile Research Tech.,

                                                    4
Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 5 of 10



  Inc., 285 F. App'x 694, 696 (11th Cir. 2008) ("When a plaintiff has notice that an affirmative

  defense will be raised at trial, the failure of defendant to plead the affirmative defense does not

  prejudice the plaintiff, and it is not error for the district court to hear evidence on the issue.").

          In Tsavaris v. Pfizer, Inc., 310 F.R.D. 678, 682 2015 U.S. Dist. LEXIS 129365 at *9

  (September 15, 2015), Judge K. Michael Moore stated “Based on these rationales, this Court joins

  the growing number of courts in this circuit and others in finding that a lower pleading standard

  applies to affirmative defenses. Such an approach is faithful both to the letter and the spirit of Rules

  8(b) and (c), as revealed through the plain language of Rule 8 and Eleventh Circuit precedent.”

  II.     Motions to Strike Are Disfavored

          However, striking a defense is a "'drastic remedy[,]' which is disfavored by the courts."

  Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D. Fla. 2002)

  (quoting Augustus v. Bd. of Pub. Instruction of Escambia Cnty., 306 F.2d 862, 868 (5th Cir. 1962)).

  "A motion to strike an affirmative defense will 'usually be denied unless the allegations have no

  possible relation to the controversy and may cause prejudice to one of the parties.'" Seybold v.

  Clapis, 966 F. Supp. 2d 1312, 1314 (M.D. Fla. 2013) (quoting Story v. Sunshine Foliage World,

  Inc., 120 F. Supp. 2d 1027, 1030 (M.D. Fla. 2000)). A motion to strike is a drastic remedy generally

  disfavored by the courts and will ordinarily be denied unless the material sought to be stricken is

  insufficient as a matter of law. Guarantee Ins. Co., v. Brand Mgmt. Service, Inc., No. 12-61670-

  CIV, 2013 U.S. Dist. LEXIS 119439, 2013 WL 4496510 * 2 (S.D. Fla.); Guididas v. Community

  National Bank Corp., No. 8:11-cv-2545-T-30TBM, 2013 U.S. Dist. LEXIS 8474, 2013 WL

  230243 * 1 (M.D. Fla.); Gesell v. K-Mart Corp., No. 2:11-cv-130-FtM-36SPC, 2011 U.S. Dist.

  LEXIS 92405, 2011 WL 3628878 * 1 (M.D. Fla.); Williams v. Asplundh Tree Expert Co., No.

  3:05-cv-479-J-20MCR, 2006 U.S. Dist. LEXIS 60319, 2006 WL 2474042 * 2 (M.D. Fla.).



                                                      5
Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 6 of 10



          In Reyher v. Trans World Airlines, Inc., 881 F.Supp. 574, 576 (M.D. Fla. 1995), the court

  explained that it would "not exercise its discretion under the rule to strike a pleading unless the

  matter sought to be omitted has no possible relationship to the controversy, may confuse the issues,

  or otherwise prejudice a party." Because this is a difficult standard to satisfy, "[m]otions to strike

  are generally disfavored by the Court and are often considered time wasters." Somerset

  Pharms., Inc., v. Kimball, 168 F.R.D. 69, 71 (M.D. Fla. 1996). When it evaluates a motion to

  strike, the court "must treat all well pleaded facts as admitted and cannot consider matters beyond

  the pleadings." Florida Software Systems v. Columbia/HCA Healthcare Corp., No. 97-2866-cv-

  T-17B, 1999 U.S. Dist. LEXIS 15294, 1999 WL 781812 *1 (M.D. Fla.). "An affirmative defense

  is insufficient as a matter of law only if: (1) on the face of the pleadings, it is patently frivolous, or

  (2) it is clearly invalid as a matter of law." Microsoft Corp. v. Jesse's Computers & Repair, Inc.,

  211 F.R.D. 681, 683 (M.D. Fla. 2002) (citing Anchor Hocking Corp. v. Jacksonville Elec. Auth.,

  419 F. Supp. 992, 1000 (M.D. Fla. 1976)).

  III.    Seventh Affirmative Defense under the FDCPA and/or FCCPA

          Regularly, the federal district courts within the Southern District of Florida preside over

  lawsuits asserting violations of the federal Fair Debt Collection Practices Act (“FDCPA”) and

  similar claims under Florida’s Consumer Collection Practices Act (“FCCPA”). These lawsuits are

  normally filed by the same consumer protection lawyers and also defended by the same debt

  collection defense lawyers. Those individuals regularly file affidavits in support of attorney’s fee

  entitlement asserting their experience in the areas of consumer protection litigation, including

  knowledge and experience in litigating FDCPA/FCCPA claims. In this case, there are at least four

  separate lawyers from three law firms representing the Plaintiffs. Primarily, the motion filed in

  this matter, Thomas Patti and Jibrael Hindi of the Law Offices of Jibrael Hindi, serve as counsel



                                                      6
Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 7 of 10



  for the Plaintiff. In firm’s website, a substantial amount of the firm’s area of practice is devoted

  to representing consumers in matters relating the Fair Debt Collection Practices Act (“FDCPA”)

  by stating “To protect consumers from Miami debt collection harassment, the Consumer Financial

  Protection Bureau and attorneys like us enforce the Fair Debt Collection Practices Act (FDCPA)

  and the Telephone Consumer Protection Act (TCPA)”

         Given the lower standard under Rule 8(c), sufficient information and description of the

  affirmative defenses contained in Defendant’s First Amended Answer and Affirmative Defenses

  should adequately put plaintiffs’ counsel on notice of the specific affirmative defenses to the

  asserted FDCPA and FCCPA allegations against Defendant.

  A.     FDCPA/FCCPA Bona Fide Error Defense

         On June 2, 2020, Plaintiff, by and through counsel, filed a Motion to Strike solely aimed

  at Defendant’s seventh affirmative defense referred to as the “Bona Fide Error” Defense. The

  ‘bona fide error’ defense is provided specifically within FDCPA in Section 1692k(c) which states:

                 A debt collector may not be held liable in any action brought under
                 this subchapter if the debt collector shows by a preponderance of
                 evidence that the violation was not intentional and resulted from a
                 bona fide error notwithstanding the maintenance of procedures
                 reasonably adapted to avoid any such error.


          Experienced litigators of consumer protections statutes, particularly the Fair Debt

  Collection Practices Act (“FDCPA”) and Florida’s Consumer Collection Practices Act

  (“FCCPA”), should be at least generally familiar with the statute’s “bona fide error” defense. As

  such, courts have considered similar attempts to strike this defense in FDCPA and FCCPA

  litigation. For example, in Gonzalez v. Midland Credit Mgmt., Inc., No. 6:13-CV-1576-ORL-

  37TBS, 2013 U.S. Dist. LEXIS 160093, 2013 WL 5970721, at *2 (M.D. Fla. Nov. 8, 2013) and

  George v. Leading Edge Recovery Solutions, LLC, 2013 U.S. Dist. LEXIS 100602 *; 2013 WL

                                                   7
Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 8 of 10



  3777034 (M.D. Fla. July 18, 2013) are examples of rulings on denying motions to strike this basic

  affirmative defense pursuant to the FDCPA and/or FCCPA. In Gonzalez, the defendant Midland,

  asserted as follows:

                  FOURTH DEFENSE
                  Any violation of the FCCPA or FDCPA, which Midland denies,
                  was not intentional and resulted from a bona fide error
                  notwithstanding the maintenance of procedures reasonably
                  adapted to avoid any such error.
         This recitation is not only the elements of proof for the affirmative defense but also the

  language from the statutes themselves. The Court in Gonzalez found that Defendant's affirmative

  defenses provided Plaintiff with fair notice of what affirmative defenses Defendant intends to

  raise and thus denied Plaintiff’s motion to strike. Similarly, Judge Bucklew in George, held the

  same. Here, Defendant’s Fifth and Seventh Affirmative Defense address the “bona fide error” for

  each statute.

                  Fifth Affirmative Defense

                  Defendant affirmatively alleges that the alleged actions of the
                  Defendant and its agents and employees are protected by the “bona
                  fide error” defense pursuant to Section 1692k of the Fair Debt
                  Collection Practices Act (FDCPA) because such actions or
                  inactions, if they occurred were not intentional and resulted from a
                  bona fide error notwithstanding the Defendant’s maintenance of
                  procedures reasonably adapted to avoid such errors. George v.
                  Leading Edge Recovery Solutions, LLC, 2013 U.S. Dist. LEXIS
                  100602 *; 2013 WL 3777034 (M.D. Fla. July 18, 2013) (These
                  assertions are legally sufficient to place Plaintiffs on fair notice of
                  the facts and grounds of the defense. Plaintiffs' motion to strike the
                  third affirmative defense is denied.): Harris v. Nationstar Mortgage,
                  LLC, 2014 U.S. Dist. LEXIS 66346 * (M.D. Fla. April 23, 2014)

         The affirmative defense statement satisfies the “notice pleading” requirement of Rule 8(c)

  and any additional factual support or investigation to support the defense should be accomplished

  during the discovery phrase of the case.


                                                    8
Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 9 of 10



         Section 1692k(c) of the FDCPA provides for the "bona fide error" defense. 15 U.S.C. §

  1692k(c). "A debt collector asserting the bona fide error defense must show by a preponderance

  of the evidence that its violation of the Act: (1) was not intentional; (2) was a bona fide error; and

  (3) occurred despite the maintenance of procedures reasonably adapted to avoid any such error."

  Edwards v. Niagara Credit Solutions, Inc., 584 F.3d 1350, 1352-53 (11th Cir. 2009) (citing

  Johnson v. Riddle, 443 F.3d 723, 727-28 (10th Cir. 2006)). Also, the FCCPA provides for the bona

  fide error defense. Fla. Stat. § 559.77(3) ("A person may not be held liable in any action brought

  under this section if the person shows by a preponderance of the evidence that the violation was

  not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures

  reasonably adapted to avoid such error.").

         Despite Plaintiff's allegation that Defendant's affirmative defense is legally insufficient,

  Defendant has pleaded the three elements necessary to establish the bona fide error defense. At

  this early stage of the litigation and without the benefit of discovery, it is too early to know whether

  Defendant can establish this defense by a preponderance of the evidence. As Rules 8(b) and 8(c)

  do not require Defendant to plead detailed factual allegations, Defendant's affirmative defense

  sufficiently puts Plaintiff on notice of the defense. Accordingly, Defendant respectfully requests

  that Plaintiff's motion to strike Defendant's this affirmative defense should be denied. See also:

  Harris v. Nationstar Mortgage, LLC, 2014 U.S. Dist. LEXIS 66346 (M.D. Fla. April 23, 2014)

         Significant time and expense has been incurred to discuss and attempt to resolve any issues

  relating to the affirmative defense and certainly, given counsel’s practice areas, experience, intent

  to avoid the defense and move right to “strict liability” judgment, the exercise of opposing a motion

  to strike is a waste of time and resources for both the court and the Defendant. Therefore,

  Defendant requests the court to deny Plaintiff’s motion to strike the affirmative defense for “bona



                                                     9
Case 1:20-cv-21913-UU Document 17 Entered on FLSD Docket 06/16/2020 Page 10 of 10



  fide error.” If the court is inclined to grant Plaintiff’s motion, Defendant requests leave to amend

  accordingly.

         WHEREFORE, based on the foregoing, Defendant, GULF COAST COLLECTION

  BUREAU, INC., respectfully requests the court to deny Plaintiff’s Motion to Strike Defendant’s

  Seventh Afirmatve Defense. In the alternative, if the court finds that any of the stated Affirmative

  Defenses to be insufficient, Defendant requests leave to amend the subject affirmative defense(s)

  to revise accordingly.

         Dated: June 16, 2020

                                                Respectfully submitted,

                                               /s/ Ernest H. Kohlmyer, III
                                               Ernest H. Kohlmyer, III


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on June
  16, 2020, via the Clerk of Court’s CM/ECF system which will provide electronic notice to all
  counsel of record.

                                                     /s/ Ernest H. Kohlmyer, III
                                                     Ernest H. Kohlmyer, III
                                                     Florida Bar No.: 0110108
                                                     SKohlmyer@shepardfirm.com
                                                     Shepard, Smith, Kohlmyer & Hand, P.A.
                                                     2300 Maitland Center Parkway, Suite 100
                                                     Maitland, Florida 32751
                                                     Phone: (407) 622-1772
                                                     Fax: (407) 622-1884
                                                     Attorneys for Defendant




                                                  10
